EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall S. Jackson, Jr. on August 30, 2021.

The application has been amended as follows: 
In claim 1, page 3, line 1, replace the line with –R2 and R4	signify independently from each other hydrogen, linear C1 to C3 alkyl or--
In claim 1, page 3, line 3, replace the line with --CH2CO2M, or CH2CH2CONH2, --
In claim 1, page 3, line 6, replace the line with --CH2CO2M, or CH(CO2M)CH2CO2M, or--
d.	In claim 1, page 3, lines 10-12, replace the lines with --R1   and R6	signify hydrogen, and--


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the closest prior art of record, Jackson (US 2005/0022320), because the prior art does not teach or fairly suggest the unexpectedly superior CIE whiteness achieved by the claimed optical brighteners with the claimed structures as demonstrated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/AMINA S KHAN/Primary Examiner, Art Unit 1761